Citation Nr: 1705351	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating for PTSD in excess of 30 percent prior to September 4, 2015.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971.  His service medals and decorations include the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and assigned a 30 percent rating from April 12, 2008.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.

The Board remanded this matter for additional development in October 2015. 

A May 2015 rating decision increased the Veteran's initial rating for PTSD from 30 percent to 100 percent effective September 4, 2015.  Applicable law mandates that when a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As a 100 percent rating is the maximum rating available for PTSD, the issue as to whether an increased rating in warranted from September 4, 2015 is moot and will not be considered.


FINDINGS OF FACT

1.  During the initial rating period prior to September 4, 2015, PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2. Prior to September 4, 2015, the Veteran was engaged in substantially gainful employment, and the evidence is against the finding that he was unable to secure or follow substantially gainful employment due to his service-connected PTSD.

3.  The Veteran's claim for TDIU is based solely on his service-connected PTSD, which is rated as 100 percent disabling from September 4, 2015.  


CONCLUSIONS OF LAW

1.  Prior to September 4, 2015, the criteria for a 70 percent rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Prior to September 2014, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016)

3.  Entitlement to a TDIU from September 4, 2015, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in July 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The RO did not provide the Veteran with notice of how disability ratings and effective dates are assigned.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notices provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).

The Veteran's claim for a higher initial evaluation for PTSD is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran's service treatment records and post-service treatment records are associated with the claims file.  The Veteran was afforded VA examinations in  April 2008 and November 2015.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The AOJ is also found to have complied with the Board's October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating for PTSD prior to September 4, 2015

An October 2008 rating decision granted service connection for PTSD and assigned a 30 percent disability rating from April 2008.  The Veteran seeks a higher initial rating.

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

After review of the evidence, the Board finds that the Veteran is entitled to an initial 70 percent rating prior to September 4, 2015.  

An April 2008 VA examination shows that the Veteran reported that his temper and anger led to his divorce.  The Veteran was employed at a production company, where he had worked for 23 years.  The Veteran's mood was irritable and depressed.  He denied suicidal or homicidal thoughts and denied hallucinations and delusions.  The examiner assigned a GAF score of 65. 

A July 2008 treatment record shows that the Veteran reported that his PTSD symptoms made it somewhat difficult for him to do his work and get along with people.  

An April 2009 mental health attending note from a VA psychiatrist noted a diagnosis of chronic post-traumatic stress disorder with co-morbid impulse control disorder.  The psychiatrist indicated that a GAF score of 50 was assigned, reflecting  severe impact of psychiatric symptoms on the Veteran's occupational and social functioning. 

A March 2010 VA mental health treatment note shows that the Veteran was alert and cooperative.  He denied suicidal and homicidal ideation.  No psychotic symptoms were reported or observed.  His cognitive function was grossly intact.  A GAF score of 51 was assigned.

In a written statement dated in May 2010, the Veteran stated that he had suicidal ideations and thoughts of harming others.

VA records show that the Veteran involuntarily admitted to a VA hospital in September 2010 after he expressed depressive symptoms and suicidal thoughts.  After being admitted he strongly denied any suicidal or homicidal plans or intent, although he did not deny being chronically depressed.  The next day, he reported that he wanted to be discharged to return to work.  A GAF score of 45-50 was assigned.  

A VA treatment dated in April 2013 reflects that the Veteran reported that he isolated himself and had a short fuse.  A VA psychiatrist noted poor impulse control.  The Veteran's judgment and insight were good.  It was noted that the Veteran lived in his daughter's home saw his granddaughter once a week.  He was working as a supervisor at a marshmallow company. 

Most of the GAF scores during the initial rating period were between 50 and 60, reflecting moderate to severe impairment.

Based on all the above evidence, the Board finds that a 70 percent rating is warranted for the initial rating period prior to September 4, 2015.  The Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as irritability; suicidal ideation; chronic depression; and poor impulse control.  The Veteran reported that he was socially isolated and experienced occupational and social problems due to his PTSD.   

Prior to September 4, 2015, the Veteran's PTSD symptomatology did not approximate the criteria for a 100 percent rating under DC 9411. The evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran lived in his daughter's home saw his granddaughter once a week.  He also testified in September 2015 that he still worked as a supervisor at a marshmallow company.  Thus, total occupational and social impairment is not demonstrated.

The Board does not find that referral for an extraschedular rating is warranted, and that the rating schedule is adequate to rate this disability.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on social and occupational impairment. The symptoms listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan, 16 Vet. App. at 442-44.  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating. 

Under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 
However, in this case, as the Veteran's PTSD is the Veteran's only service-connected disability, Johnson is inapplicable.

TDIU prior to September 4, 2015

In this case a 100 percent disability rating has been assigned for PTSD from September 4, 2015.  The Veteran's claim for a TDIU related to the date of the claim for a higher disability rating for PTSD.  PTSD is his only service-connected disability.  Because his PTSD is rated 100 percent from September 2015, the claim for TDIU benefits after that date is moot because an award of a total schedular rating is the greater benefit.  Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Therefore, the issue remaining is whether he is entitled to a TDIU prior to September 4, 2015.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  Id.  The Veteran is service connected for PTSD, which is 70 percent disabling as of April 2008.  He meets the schedular requirements for the assignment of a TDIU. 

The question that remains, then, is whether the Veteran's PTSD precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

At the Board hearing in September 2015, the Veteran testified that his PTSD affected his ability to maintain his employment as a supervisor at a marshmallow company.
The April 2008 PTSD examination noted that the Veteran had lost "a few hours from work" due to his service-connected PTSD.  

A VA outpatient treatment record dated in October 2009 noted that the Veteran was employable and ready to work.  In December 2011, a VA psychiatrist opined that the Veteran was unemployable due to his PTSD.

An April 2013 VA outpatient treatment record noted that the Veteran was employed full-time as a manager.  The December 2015 VA examination reflects that he was still employed as a manager.

Based on the foregoing, the Board finds that entitlement to a TDIU prior to September 4, 2015 is not warranted.  The Veteran was employed full-time as a manager throughout the period under consideration.  There is no indication that the Veteran's work as a manager is considered marginal employment.  Moreover, the Veteran's 70 percent rating explicitly contemplates occupational impairment.  Accordingly, the Board finds that the Veteran's service-connected PTSD did not preclude him from being able to secure and follow substantially gainful employment prior to September 4, 2015.  Thus, for the period prior to September 4, 2015, entitlement to a TDIU is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU from September 4, 2015

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101  (2016).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (d)(5) (2016).

In this case, the Board finds that the issue of entitlement to a TDIU from September 4, 2015, forward must be dismissed as moot.  The Veteran is currently in receipt of a 100 percent schedular rating for PTSD.  The Board recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

In this case, a TDIU, if granted, would be based on the Veteran's service-connected PTSD alone, for which he is receiving a 100 percent schedular disability rating.  He has no other service-connected disabilities.  Thus, a TDIU could not assist the Veteran in meeting the criteria for SMC under 38 U.S.C.A. § 1114 (s) and the issue of entitlement to a TDIU is moot.


ORDER

Prior to September 4, 2015, a 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.

Prior to September 4, 2015, entitlement to a TDIU is denied.

The claim of entitlement to TDIU after September 4, 2015 is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


